      Case 4:20-cv-02948 Document 1 Filed on 08/21/20 in TXSD Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

BILLY JOHNSON,                                  §
                                                §
               Plaintiff,                       §
v.                                              §
                                                §       C.A. No.:______________________
SAN JACINTO COLLEGE,                            §
                                                §
               Defendant.                       §
                                                §
                                                §

                            DEFENDANT SAN JACINTO COLLEGE’S
                                  NOTICE OF REMOVAL

       Defendant San Jacinto College files its Notice of Removal, as follows:

                                                I.
                                     PROCEDURAL HISTORY

       1.      Plaintiff filed his Original Petition in state District Court in Harris County on May

21, 2019. (Exhibit A.) The action is currently pending under Cause No. 2019-34964; Billy

Johnson v. San Jacinto College; In the 215th Judicial District Court, in the District Court for

Harris County, Texas (the “State Court Action”). The lawsuit claims related to Plaintiff suffering

an on-the-job injury while employed by Defendant and Plaintiff’s subsequent retirement. The

State Court Action, as originally filed, asserted claims under the Texas Commission on Human

Rights Act, Texas Labor Code § 21.001 et seq, as well as a workers’ compensation retaliation

claim under Chapter 451 of the Texas Labor Code. The State Court Action as originally filed did

NOT assert any federal claims.

       2.      Defendant waived service of citation on July 9, 2019. (Exhibit B.)

       3.      Defendant filed its Original Answer and General Denial on July 12, 2019.

(Exhibit C.)




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 1
      Case 4:20-cv-02948 Document 1 Filed on 08/21/20 in TXSD Page 2 of 5




       4.      Plaintiff filed his First Amended Petition on August 3, 2020. (Exhibit I.) The

Amended Petition added federal claims for the first time (see below).

       5.      The Notice of Removal was filed on August 21, 2020; accordingly, this Notice of

Removal was filed within the 30-day statutory time period for removal contained in 28 U.S.C. §

1446(b)(3).

                                           II.
                           REMOVAL JURISDICTION AND PROCEDURE

       6.      Defendant San Jacinto College is entitled to remove the State Court Action to this

Court pursuant to 28 U.S.C. §§ 1331, 1441, 1446, because “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

       7.      In the Amended Petition, Plaintiff complains that Defendant San Jacinto College

discriminated and retaliated against Plaintiff in violation of the Americans with Disabilities Act

and the Age Discrimination in Employment Act. (Amended Petition, Sections VI., VII., and IX.)

       8.      Because the Amended Petition added claims based on the laws of the United States,

the Court has removal jurisdiction over this case based on the presence of a federal question;

therefore, Defendant is entitled to remove the State Court Action to the United States District

Court for the Southern District of Texas, Houston Division pursuant to 28 U.S.C. § 1441(a).

       9.      The Defendant also is entitled to remove any state law claims along with the

federal claims asserted in the State Court Action because, in any civil action in which the district

court has original jurisdiction, it also has supplemental jurisdiction over “all other claims that are

so related to claims in the action within original jurisdiction that they form part of the same case

or controversy . . . .” 28 U.S.C. § 1367(a). All of Plaintiff’s claims in this matter arise from the




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 2
       Case 4:20-cv-02948 Document 1 Filed on 08/21/20 in TXSD Page 3 of 5




same core set of facts (Plaintiff’s on-the-job injury and subsequent retirement) that form the basis

for his discrimination and retaliation claims, and therefore form part of the same case or

controversy.

                                              III.
                                            EXHIBITS

        Exhibit A:     Plaintiff’s Original Petition (May 20, 2019);

        Exhibit B:     Waiver of Service of Citation (July 9, 2019);

        Exhibit C:     Defendant’s Original Answer (July 12, 2019);

        Exhibit D:     Docket Control Order (September 9, 2019);

        Exhibit E:     Motion to Withdraw and Substitution of Counsel (March 5, 2020);

        Exhibit F:     Order on Motion to Withdraw and Substitution of Counsel (March 9,
                       2020);

        Exhibit G:     Joint Motion for Continuance (May 30, 2020);

        Exhibit H:     Order Granting Joint Motion for Continuance (June 2, 2020);

        Exhibit I:     Plaintiff’s First Amended Petition (August 1, 2020);

        Exhibit J:     Defendants First Amended Answer and General Denial to Plaintiff’s
                       Amended Complaint (August 21, 2020);

        Exhibit K:     Copy of Civil Docket Sheet in Cause No. 2019-34964;

        Exhibit L:     List of Parties and Counsel.

                                            IV.
                                   CONCLUSION AND PRAYER

        WHEREFORE, Defendant San Jacinto College requests that this matter be removed to

federal court, and prays that it be awarded all relief, at law and in equity, to which it has shown

itself entitled.




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 3
      Case 4:20-cv-02948 Document 1 Filed on 08/21/20 in TXSD Page 4 of 5




                                       Respectfully submitted,

                                       THOMPSON & HORTON LLP


                                       By: /s/ Christopher B. Gilbert
                                          Christopher B. Gilbert
                                          State Bar No. 00787535
                                          Southern District No. 17283
                                          Attorney-in-Charge

                                       3200 Southwest Freeway, Suite 2000
                                       Houston, Texas 77027
                                       Telephone: (713) 554-6744
                                       Fax: (713) 583-7698
                                       cgilbert@thompsonhorton.com

                                       ATTORNEY FOR THE DEFENDANT SAN JACINTO
                                       COLLEGE

OF COUNSEL:

Stephen A. Villarreal
State Bar No. 24102609
Southern District No. 2996444
THOMPSON AND HORTON LLP
3200 Southwest Freeway, Suite 2000
Houston, Texas 77027
Telephone: (713) 554-6766
svillarreal@thompsonhorton.com




DEFENDANT’S NOTICE OF REMOVAL                                               Page 4
        Case 4:20-cv-02948 Document 1 Filed on 08/21/20 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing pleading has been served on all
counsel of record through the Court’s electronic filing system on August 21, 2020:

                                    Amanda C. Hernandez
                                    AH Law, PLLC
                                    5100 Westheimer, Suite 200
                                    Houston, Texas 77056
                                    T: (713) 588-4359
                                    amanda@ahfirm.com




                                              /s/ Christopher B. Gilbert
                                             Christopher B. Gilbert


4848-6224-8136, v. 1




DEFENDANT’S NOTICE OF REMOVAL                                                           Page 5
